        Case 1:20-cv-03388-EGS Document 34-2 Filed 04/07/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 MICHIGAN WELFARE RIGHTS
 ORGANIZATION, et al.,
                                            Case No. 1:20-cv-03388-EGS
               Plaintiffs,

                    v.

 DONALD J. TRUMP, et al.,

               Defendants.



                                   [PROPOSED] ORDER


       Having reviewed Plaintiffs’ Motion for Admission of Attorney Stephen L. Ascher Pro Hac

Vice as counsel for Plaintiffs in the above captioned case, the application is hereby GRANTED.


       SO ORDERED.


       This ______ day of ___________, 2021.


                                                       ________________________________
                                                       United States District Court Judge
